The reading of testimony of witnesses already taken on prior hearings on November 20 and 25, December 4, 11 and 23, 1919, was unnecessary, as it could have-been readily offered as theretofore transcribed. The allowance to each of the commissioners of $100 on June 24, 1920, and June 28, 1921, is reduced to $50 each for each of said days. • The compensation to each of the commissioners is, therefore, reduced $350. As thus modified the order fixing their compensation is affirmed, without costs. Blaekmar, P. J., Kelly, Jaycox, Kelby and Young, JJ., concur. Settle order on notice.